DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2019, 07/02/2019 and 12/09/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa (US 2018/0196282) in view Wilt et al. (US 2015/0331230).
Regarding claim 1, Yonezawa discloses, a method for adjusting a loupe (Figs. 1-9) that allows a user to view an enlarged image of an object (Para. 0031, lines 4-12), wherein the loupe comprises an eyepiece (41) and a tube framework (2) having a first optical system (41) adjacent 
shifting at least one lens in the first optical system such that a distance at which the object is focused when the zoom lenses are shifted to the first magnification position (Para. 0031-0032) is substantially equal to a distance at which the object is focused when the zoom lenses are shifted to the second magnification position (Para. 0031-0032); and 
then shifting at least one lens system along the optical axis such that the object is focused (Para. 0046-0053 and see 11, 12).
Yonezawa does not explicitly disclose shifting at least one lens in the second optical system along the optical axis such that the object is focused when the zoom lenses are shifted to the first magnification position or the second magnification position.
Wilt teaches, from the same field of endeavor that in a method for adjusting a loupe (Fig. 1) that it would have been desirable to include shifting at least one lens (Para. see 14) in the second optical system (14) along the optical axis (Para. 0014 and 0016) such that the object is focused when the zoom lenses are shifted to the first magnification position or the second magnification position (Para. 0014, 0016 Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include shifting at least one lens in the second optical system along the optical axis such that the object is focused when the zoom lenses are shifted to the first magnification position or the second magnification position as taught by the method for adjusting a loupe of Wilt in the method for adjusting a loupe of Yonezawa since Wilt 
Regarding claims 2-4, Yonezawa in view of Wilt discloses and teaches as set forth above, Yonezawa further discloses, the first magnification position is a telephoto end and the second magnification position is a wide end (Para. 0031-0032), the at least one lens in the first optical system is closest to the object (see 41), and the at least one lens in the second optical system is farthest from the object (see 42, 45).
Regarding claims 5-6, Yonezawa in view of Wilt discloses and teaches as set forth above, Yonezawa further discloses, shifting the at least one lens in the second optical system along the optical axis by inserting a spacer (3, 14, 16, 22) of a predetermined thickness between an installation area of the tube framework and the at least one lens in the second optical system (see Figs. 1 and 7A-B), and the loupe adjusted in the method (Para. 0031-0032 and 0046-0053) according to claim 1 (see rejection of claim 1 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        03/11/2021